Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of current rejection.
Applicant argues “Claim 10 recites that the means for mounting includes a plurality of motor mounting hole patterns, each of the plurality of motor mounting hole patterns being unique. This is not shown in the prior art. Albrecht shows a single mounting hole pattern, not a. plurality. Accordingly, this rejection has been overcome.” (Page 9, 4th paragraph, lines 2-5)
However, examiner respectfully disagrees.
Chalberg discloses a plurality of elongated apertures 33 and two groups of slots 36 in Fig. 3.
Therefore, examiner maintains his position.

Drawings
The previous drawing objection is withdrawn.

Claim Interpretation
The first part of the previous 35 U.S.C. 112(f) notification is withdrawn but the rests are maintained.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first means for mounting” in claim 11 at line 2, wherein the spec discloses only “a mounting plate 1” (paragraph 21, lines 3-4).
 “an intermediate means for means, wherein the intermediate means for mounting” in claim 11 at lines 1-2 wherein the spec discloses only “intermediate mounting plate 4 are made of hard plastic or other electrically insulating material.” (Paragraph 22, lines 4-5).
“a means for receiving the motor shaft” in claim 13 at lines 1-2 wherein the spec discloses only “The interior of gear hub 306 is hollow and shaped to receive motor shaft 18.” (Paragraph 28, lines 1-2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The first part of the previous 35 U.S.C. 112(b) rejection is withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht (US 6,479,795) in view of Chalberg (US 7,191,998).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 10, Albrecht discloses
A wire feeder (the wire drive subassembly; C5:55-56, Fig. 5

    PNG
    media_image1.png
    412
    463
    media_image1.png
    Greyscale
), comprising: 

a base assembly (Wire drive subassembly 144; C11:20, Fig. 5);

a motor (feed motor 171; C11:21, Fig. 5), with a first motor mounting hole pattern (a hole 174; C11:23-24, Fig. 5) and a rotatable motor shaft (The output shaft 173; C11:22, Fig. 5);

means (a plastic motor housing 172; C11:21, Fig. 5) for mounting the motor, wherein the means for mounting is affixed (secured; C11:24, Fig. 5) to the base assembly, and wherein the means for mounting includes a motor mounting hole patterns (three hole patterns of, first, “174”, second, the three small holes to receive “176”, and third, the two mid-sized holes below the three small holes on “172”; Fig. 5), each of the plurality of motor mounting hole patterns being unique (having its own different diameters) and wherein the plurality of motor mounting hole patterns includes the first motor mounting hole pattern.

	Albrecht discloses “a motor mounting hole pattern as mapped above, but is silent regarding
a plurality of motor mounting hole patterns 

	However, Chalberg discloses, in the technical endeavor to solve the problem for “Method and Apparatus for mounting an electric water pump” (title, Fig. 3

    PNG
    media_image2.png
    706
    570
    media_image2.png
    Greyscale
wherein the spec discloses the problem of using “a mounting plate that has a number of different hole patterns used to mount motors”; P20:4-5),
 (shapes of “33” and “36”; Fig. 3) of motor mounting hole patterns (the distribution of “33” and “36” on “a vertical or slotted plate 34”; C4:15-16, Fig. 3)  

The advantage of using Chalberg’s plural holes on a vertical or slotted plate 34 is to provide many redundant holes those can be used depending various motor mounting conditions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Albrecht with Chalberg by replacing Albrecht’s plastic motor housing 172 with Chalberg’s plural holes on a vertical or slotted plate 34 in order to provide many redundant holes those can be used depending various motor mounting conditions.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht (US 6,479,795) in view of Chalberg (US 7,191,998) as applied to claim 10 above, and further in view of Bong (US 2002/0005397).

Regarding claim 11, Albrecht discloses
wherein the means (a plastic motor housing 172; C11:21, Fig. 5) for mounting includes a first means (the body of “a plastic motor housing 172”; C11:21, Fig. 5) for mounting and 

Albrecht discloses “the base assembly” as mapped above, but Albrecht in view of Chalberg is silent regarding
an intermediate means for mounting, wherein the intermediate means for mounting is mounted to the base assembly and the first means for mounting is mounted on the intermediate means for mounting.

However, Bong discloses, in the technically analogous field for “Modular welding system and method” (title, Fig. 4b

    PNG
    media_image3.png
    491
    663
    media_image3.png
    Greyscale
),
further comprising an intermediate means (Intermediate Plate; Fig. 4b) for mounting, wherein the intermediate means for mounting is mounted to the base assembly (the wire feeder; P34:1, Figs. 4b-4c [including] 112, 114, 108a-108b, 118; Figs. 4b-4c) and the first means for mounting (Mounting Plate; Fig. 4b) is mounted on the intermediate means for mounting.

	The advantage of using Bong’s Intermediate Plate is not only to provide a mechanical an interface and attach any user specific device such as a wire feeder mechanical elements, but also to increase the strength of the whole wire feeder and increase the flexibility of assembly and disassembly.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Albrecht in view of Chalberg with Bong by adding Bong’s Intermediate Plate around Albrecht’s plastic motor housing 172 in order not only to provide a mechanical an interface 

Regarding claim 12, Albrecht in view of Chalberg and Bong discloses
the intermediate means (Bong: Intermediate Plate; Fig. 4b) for mounting and the first means (Bong: Mounting Plate; Fig. 4b) for mounting are mounted to the base assembly (Bong: the wire feeder; P34:1, Figs. 4b-4c [including] 112, 114, 108a-108b, 118; Figs. 4b-4c) using a plurality of screws (Albrecht: three mounting bolts 175 (only one of which is shown in FIG. 5); C11:25-26. Fig. 5 [in view of] Bong:  [including] the two screws above the numeral 112; Fig. 4b) and the motor (Bong: 100; Fig. 4b) is mounted to the first means for mounting using a second plurality of screws (Bong: the four screws around the shaft 106 at four corners; Fig. 4b).

Regarding claim 13, Albrecht in view of Chalberg and Bong discloses
further comprising a means (Albrecht: the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5) for receiving the motor shaft (Albrecht: the end of “The output shaft 173”; C11:22. Fig. 5) and a drive gear (Albrecht: he lower gear under one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5), wherein the drive gear is part (Albrecht: the left tip of “173” through the center hole of “the cast aluminum portion 177 of drive head 170”; C11:28-29, Fig. 5) of the base assembly (Albrecht: a wire drive subassembly 144; C9:42, Fig. 5), and the drive gear rotates with the means for receiving, and the means for receiving rotates with the motor shaft.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht (US 6,479,795) in view of Chalberg (US 7,191,998) and Bong (US 2002/0005397) as applied to claim 13 above, and further in view of Enyedy (US 2011/0100969).

Regarding claim 14, Albrecht in view of Chalberg and Bong discloses
the mean (Albrecht: the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5) for receiving includes a gear hub (Albrecht: the inner surface of the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5) with a hollowed interior (Albrecht: the inner volume of the inner surface of the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5) that receives the motor shaft (Albrecht: the end of “The output shaft 173”; C11:22. Fig. 5), and wherein the hollowed interior and the motor shaft have 

Albrecht discloses “the motor shaft” as mapped above, but Albrecht in view of Chalberg and Bong is silent regarding
the motor shaft have matching keys.

However, Enyedy discloses, in the technically analogous field for “Drive Roll Assembly for Wire Feeder” (title, Fig. 3

    PNG
    media_image4.png
    557
    696
    media_image4.png
    Greyscale
)
(55; P16:11, Fig. 3) have matching keys (a key and keyway arrangement; P16:12, Fig. 3).

The advantage of using Enyedy’s key and keyway arrangement is not only to strengthen the shear strength of fastening mechanism, but also to reuse the well-known key and keyway connection mechanism of a driving shaft and a gear/pulley/sprocket/wheel used for long time in the mechanical engineering field without doing a duplicated R&D activity.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Albrecht in view of Chalberg and Bong with Enyedy by replacing Albrecht’s bolt and female thread with Enyedy’s key and keyway arrangement in order not only to strengthen the shear strength of fastening mechanism, but also to reuse the well-known key and keyway connection mechanism of a driving shaft and a gear/pulley/sprocket/wheel used for long time in the mechanical engineering field without doing a duplicated R&D activity.

Regarding claim 15, Albrecht in view of Chalberg, Bong and Enyedy discloses
the motor (Albrecht: feed motor 171; C11:21, Fig. 5) is one (Albrecht: feed motor 171; C11:21, Fig. 5) of a plurality of different sized motors () with each motor (Albrecht: feed motor 171; C11:21, Fig. 5) having the same size shaft (Albrecht: The output shaft 173; C11:22. Fig. 5) and matching key (Enyedy: a key and keyway arrangement; P16:12, Fig. 3), and wherein the hollowed interior (Albrecht: the inner volume of the inner surface of the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5) can receive any (Albrecht: The output shaft 173; C11:22. Fig. 5) of the plurality (Albrecht: the number of Various diameters of a motor shafts of the motors within the scope of “a feed motor 171”; C11:21) of motor shafts (Albrecht: Various diameters of a motor shafts of the motors within the scope of “a feed motor 171”; C11:21).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht (US 6,479,795) in view of Chalberg (US 7,191,998), Bong (US 2002/0005397) and Enyedy (US 2011/0100969) as applied to claim 14 above, and further in view of Rees (US 3,476,960).

Regarding claim 16, Albrecht in view of Chalberg, Bong and Enyedy discloses
the means (Albrecht: the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5) for receiving includes 

that receives the gear hub (Albrecht: the inner surface of the hole through the lower gear under and left side of the one of the “three mounting bolts 175 (only one of which is shown in FIG. 5); Fig. 5 wherein the lower gear receives the end of “173” in Fig. 5 so that it be fastened with the lower gear with a washer and a bolt in Fig. 5), 
intermediate means (Bong: Intermediate Plate; Fig. 4b) for mounting and the first means  (Albrecht: a plastic motor housing 172; C11:21, Fig. 5) for mounting are comprised of an electrical insulating material (Albrecht: plastic from “a plastic motor housing 172”; C11:21, Fig. 5), wherein the base assembly (Albrecht: Wire drive subassembly 144; C11:20, Fig. 5) can be at a first potential (Albrecht: the voltage at a surface of any of the “Wire drive subassembly 144”; C11:20, Fig. 5) and the motor (Albrecht: feed motor 171; C11:21, Fig. 5) can be at a second potential (Albrecht: the voltage pf the input power to the “feed motor 171”; C11:21, Fig. 5) without (There is no current flow between “173” and the elements of the “144”; Fig. 5 or electric shot circuit occurs) current flowing therebetween.

Albrecht in view of Bong and Enyedy discloses “a hollow interior” as mapped above, but Albrecht in view of Chalberg, Bong and Enyedy is silent regarding
an insulating cap having a hollow interior

However, Rees discloses, in the technical endeavor to solve a problem of preventing electric short circuit for “Double Insulated Power Tools” (title, Fig. 3

    PNG
    media_image5.png
    334
    679
    media_image5.png
    Greyscale
),
an insulating cap (an insulating tube 64 closed by an insulating cap 66; C3:51-52) having a hollow interior (the inside of “an insulating tube 64”; C3:51-52)

The advantage of using Rees’ insulating tube 64 closed by an insulating cap 66 is to prevent an electric short-circuit of an electric circuit and increase the electric safety of operating the device.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Albrecht in view of Chalberg, Bong and Enyedy with Rees by adding Rees’ insulating tube 64 closed by an insulating cap 66 around Albrecht’s output shaft 173 in order to prevent an electric short-circuit of an electric circuit and increase the electric safety of operating the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levine (US-4455011), Levine (US-4260125), Levine (US-4033531), Allardice (US-3983429), Waidelich (US-20060075618), Matiash (US-20050224550), Matiash (US-7238918).

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/             Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761